Exhibit 10.2 FIRST AMENDMENT TO CREDIT AGREEMENT THIS FIRST AMENDMENT TO CREDIT AGREEMENT , dated as of April10, 2009 (the “ Amendment ”), is by and among DYCOM INDUSTRIES, INC. , a Florida corporation (the “ Borrower ”), those Domestic Subsidiaries of the Borrower identified as a “Guarantor” on the signature pages hereto (individually a “ Guarantor ” and collectively the “ Guarantors ”), the Lenders party hereto and WACHOVIA BANK, NATIONAL ASSOCIATION , as administrative agent for the Lenders (in such capacity, the “ Administrative Agent ”). W I T N E S S E T H WHEREAS , the Borrower, the Guarantors, such other Domestic Subsidiaries of the Borrower as may from time to time become party thereto, the lenders from time to time party thereto (the “ Lenders ”) and the Administrative Agent are parties to that certain Credit Agreement dated as of September12, 2008 (as amended, restated, supplemented or otherwise modified through the date hereof, the “ Credit Agreement ”; capitalized terms used herein shall have the meanings ascribed thereto in the Credit Agreement); WHEREAS , the Borrower has requested that the Required Lenders (on behalf of the Lenders) agree to amend certain terms of the Credit Agreement; and WHEREAS , the Required Lenders have agreed to such amendments of the Credit Agreement, subject to the terms and conditions contained herein. NOW, THEREFORE , in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1 AMENDMENTS TO CREDIT AGREEMENT 1.1 Definition of Aggregate Revolving Committed Amount . The definition of “Aggregate Revolving Committed Amount” as set forth in Section1.1 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “ Aggregate Revolving Committed Amount ” means the aggregate amount of Commitments in effect from time to time, being TWO HUNDRED TEN MILLION DOLLARS ($210,000,000) . 1.2 Schedule2.1(a) . Schedule2.1(a) is hereby amended and restated in its entirety to read as set forth on Schedule1 attached hereto. SECTION 2 CLOSING CONDITIONS 2.1 Closing Conditions . This Amendment shall become effective as of the date hereof (the “ Amendment Effective Date ”) upon satisfaction of the following conditions (in form and substance reasonably acceptable to the Administrative Agent): (a) Executed Amendment . The Administrative Agent shall have received (i)a counterpart hereof, duly executed by each of the Credit Parties, the New Lender (as defined below) and the Required Lenders (determined before giving effect to this Amendment) and (ii)to the extent requested, a Revolving Note for the account of the New Lender. (b) Fees and Expenses . The Administrative Agent shall have received from the Borrower such fees and expenses that are payable in connection with the consummation of the transactions contemplated hereby, including, without limitation, the reasonable fees and expenses of Moore & Van Allen PLLC. (c) Corporate Documents . The Administrative Agent shall have received the following, each in form and substance reasonably satisfactory to the Administrative Agent, an officer’s certificate (A)certifying that the articles of incorporation or other organizational documents, as applicable, of each Credit Party that were delivered on the Closing Date or the date on which any Credit Party was joined as a Guarantor pursuant to the Joinder Agreement dated as of October24, 2008 (the “ Joinder Date ”) remain true and complete as of the Amendment Effective Date (or certified updates as applicable), (B)certifying that the bylaws, operating agreements or partnership agreements of each Credit Party that were delivered on the Closing Date or Joinder Date remain true and correct and in force and effect as of the Amendment Effective Date (or certified updates as applicable) 1 , (C)certifying that the resolutions of the board of directors of each Credit Party delivered on the Closing Date or Joinder Date approving the transactions contemplated herein and authorizing the execution and delivery hereof have not been amended or rescinded and are in full force and effect as of the Amendment Effective Date, (D)certifying that each officer listed in the incumbency certification contained in each Credit Party’s Secretary’s Certificate, except with respect to OSP Services, LLC, delivered on the Closing Date or Joinder Date remains a duly elected and qualified officer of such Credit Party and such officer remains duly authorized to execute and deliver on behalf of such Credit Party the Amendment and (E) including an incumbency certification for an officer of OSP Services, LLC signing this Amendment. (d) Officer’s Certificate . The Administrative Agent shall have received a duly executed officer’s certificate, in form and substance reasonably satisfactory to the Administrative Agent, demonstrating that, after giving effect to this Amendment on a Pro Forma Basis, the Credit Parties will be in compliance with the financial covenants set forth in Section6.7 of the Credit Agreement. (e) Legal Opinion .
